                         Case 6:18-bk-02491-CCJ                    Doc 61-1        Filed 04/06/19            Page 1 of 2

DUE DATE           18-2491 CJ          VILLANI
  28TH              5/28/2018                             10.0%                             MONITORING         DITECH FIN           SANTANDER
                   Unsecured             Debtor Pmt     Tee Fee                ATTY                FEE        FIORELLA CT         FORD EXPLORER
              36             36                                            $6,000.00
  5/28/2018    1       $0.00               $1,030.00    $103.00              $101.92                                   $550.00              $275.08
  6/28/2018    2       $0.00               $1,030.00    $103.00              $101.92                                   $550.00              $275.08
  7/28/2018    3       $0.00               $1,030.00    $103.00              $101.92                                   $550.00              $275.08
  8/28/2018    4       $0.00               $1,030.00    $103.00              $101.92                                   $550.00              $275.08
  9/28/2018    5       $0.00               $1,030.00    $103.00   5   at     $101.92                         5 at      $550.00              $275.08
 10/28/2018    6       $0.00 6    at       $1,030.00    $103.00   1   at     $651.92                         1 at surrender                 $275.08
 11/28/2018    7       $0.00                 $983.00     $98.30              $609.62                                                        $275.08
 12/28/2018    8       $0.00                 $983.00     $98.30   2   at     $609.62     8 at                                      8 at     $275.08
  1/28/2019    9       $0.00 3    at         $983.00     $98.30   1   at     $129.50     1 at     $50.00                           1 at     $478.80
  2/28/2019   10       $0.00                   $0.00      $0.00                $0.00               $0.00                                      $0.00
  3/28/2019   11       $0.00 2    at           $0.00      $0.00   2   at       $0.00     2 at      $0.00                           2 at       $0.00
  4/28/2019   12       $0.01               $1,061.64    $106.16              $139.86              $54.00                                    $517.10
  5/28/2019   13       $0.01               $1,061.64    $106.16              $139.86              $54.00                                    $517.10
  6/28/2019   14       $0.01               $1,061.64    $106.16              $139.86              $54.00                                    $517.10
  7/28/2019   15       $0.01               $1,061.64    $106.16              $139.86              $54.00                                    $517.10
  8/28/2019   16       $0.01               $1,061.64    $106.16              $139.86              $54.00                                    $517.10
  9/28/2019   17       $0.01               $1,061.64    $106.16              $139.86              $54.00                                    $517.10
 10/28/2019   18       $0.01               $1,061.64    $106.16              $139.86              $54.00                                    $517.10
 11/28/2019   19       $0.01               $1,061.64    $106.16              $139.86              $54.00                                    $517.10
 12/28/2019   20       $0.01               $1,061.64    $106.16              $139.86              $54.00                                    $517.10
  1/28/2020   21       $0.01               $1,061.64    $106.16              $139.86              $54.00                                    $517.10
  2/28/2020   22       $0.01               $1,061.64    $106.16              $139.86              $54.00                                    $517.10
  3/28/2020   23       $0.01               $1,061.64    $106.16              $139.86              $54.00                                    $517.10
  4/28/2020   24       $0.01               $1,061.64    $106.16              $139.86              $54.00                                    $517.10
  5/28/2020   25       $0.01               $1,061.64    $106.16              $139.86              $54.00                                    $517.10
  6/28/2020   26       $0.01               $1,061.64    $106.16              $139.86              $54.00                                    $517.10
  7/28/2020   27       $0.01               $1,061.64    $106.16              $139.86              $54.00                                    $517.10
  8/28/2020   28       $0.01               $1,061.64    $106.16              $139.86              $54.00                                    $517.10
  9/28/2020   29       $0.01               $1,061.64    $106.16              $139.86              $54.00                                    $517.10
 10/28/2020   30       $0.01               $1,061.64    $106.16              $139.86              $54.00                                    $517.10
 11/28/2020   31       $0.01               $1,061.64    $106.16              $139.86              $54.00                                    $517.10
 12/28/2020   32       $0.01               $1,061.64    $106.16              $139.86              $54.00                                    $517.10
  1/28/2021   33       $0.01               $1,061.64    $106.16              $139.86              $54.00                                    $517.10
  2/28/2021   34       $0.01               $1,061.64    $106.16              $139.86              $54.00                                    $517.10
  3/28/2021   35       $0.01               $1,061.64    $106.16 24    at     $139.86              $54.00                          24 at     $517.10
  4/28/2021   36       $0.62 25   at       $1,061.64    $106.16   1   at     $139.10    25 at     $54.00                           1 at     $517.20
                       $0.00                              $0.00
                       $0.00                              $0.00
                       $0.00                              $0.00
                       $0.00                              $0.00
                       $0.00                              $0.00
                       $0.00                              $0.00
                       $0.00                              $0.00
                       $0.00                              $0.00
                       $0.00                              $0.00
                       $0.00                              $0.00
                       $0.00                              $0.00
                       $0.00                              $0.00
                       $0.00                              $0.00
                       $0.00                              $0.00
                       $0.00                              $0.00
                       $0.00                              $0.00
                       $0.00                              $0.00
                       $0.00                              $0.00
                       $0.00                              $0.00
                       $0.00                              $0.00
                       $0.00                              $0.00
                       $0.00                              $0.00
                       $0.00                              $0.00
                       $0.00                              $0.00 ###   at               ### at               ## at                ### at

                       $0.76              $35,670.00   $3,567.00           $6,006.00            $1,400.00           $2,750.00             $15,607.04
                   $21,144.01                                                 ATTY
                          0%
                            Case 6:18-bk-02491-CCJ                      Doc 61-1    Filed 04/06/19     Page 2 of 2

DUE DATE
  28TH               RIVERIA BELLA
                          HOA                 IRS
              36
  5/28/2018    1     1 at surrender
  6/28/2018    2
  7/28/2018    3
  8/28/2018    4
  9/28/2018    5
 10/28/2018    6
 11/28/2018    7
 12/28/2018    8                       8 at
  1/28/2019    9                       1 at          $226.40
  2/28/2019   10                                       $0.00
  3/28/2019   11                       2 at            $0.00
  4/28/2019   12                                     $244.51
  5/28/2019   13                                     $244.51
  6/28/2019   14                                     $244.51
  7/28/2019   15                                     $244.51
  8/28/2019   16                                     $244.51
  9/28/2019   17                                     $244.51
 10/28/2019   18                                     $244.51
 11/28/2019   19                                     $244.51
 12/28/2019   20                                     $244.51
  1/28/2020   21                                     $244.51
  2/28/2020   22                                     $244.51
  3/28/2020   23                                     $244.51
  4/28/2020   24                                     $244.51
  5/28/2020   25                                     $244.51
  6/28/2020   26                                     $244.51
  7/28/2020   27                                     $244.51
  8/28/2020   28                                     $244.51
  9/28/2020   29                                     $244.51
 10/28/2020   30                                     $244.51
 11/28/2020   31                                     $244.51
 12/28/2020   32                                     $244.51
  1/28/2021   33                                     $244.51
  2/28/2021   34                                     $244.51
  3/28/2021   35                      24 at          $244.51
  4/28/2021   36                       1 at          $244.56




                   ### at                                      ### at              ## at       ## at           ## at   ## at

                                                $6,339.20
                                                    Pd @ 4%
